

DEED OF SALE
 
THIS DEED OF SALE (this “Deed of Sale”) between DDS Technologies USA, Inc. a
Nevada corporation, having its principal offices located at 150 East Palmetto
Park Road, Suite 510, Boca Raton, Florida 33432 (the “Company”) and High Speed
Fragmentation B.V., a Dutch corporation, having its principal offices located at
Teleportboulevard 140, 104EJ Amsterdam, Netherlands (“HSF”) and Mr. Umberto
Manola, an Italian citizen, residing at Via Martinengo, Cesaresco 78, I - 25128,
Brescia, Italy (“Manola”), is entered into as of September 23, 2004 (the
“Effective Date”).
 
RECITALS
 
A.    The Company, HSF and Manola, among others, are party to that certain
Amended and Restated Memorandum of Understanding (the “Memorandum”) entered into
as of the 31st day of July, 2004, attached as Appendix A hereto;
 
B.    Pursuant to the Memorandum, the parties thereto are to take all necessary
and desirable actions to transfer to and confirm ownership by the Company of two
of the three prototype machines incorporating the Technology (as such term is
defined in the Memorandum), including the multi tasking machines in Marani and
Poggio Rusco, free and clear of any claim or lien; and
 
C.    The Company, HSF and Manola wish to take all appropriate legal action to
effect the confirmation and transfer of ownership in said machines. All, as set
forth herein.
 
 
NOW, THEREFORE, in consideration of the premises, covenants, warranties and
representations set forth herein and in the Memorandum, the parties agree as
follows:
 
THE DEED
 
1 1.    Warranties and Representations.
 
HSF and Manola hereby warrant and represent, jointly and severally, as follows:
 
(a)    Manola constructed the following prototype machines and HSF paid for
certain improvements and final modifications such machines: (i) the multitasking
machine in Poggio Rosco; and (ii) the second multitasking machine in Marani (the
“Machines”);
 
(b)    Subsequently, HSF acquired good title and ownership therein, free and
clear of any debt, claim or lien;
 
(c)    HSF and Manola have full power and authority to enter into this Deed of
Sale and perform their obligations contemplated hereby;
 
(d)    The execution and delivery of this Deed of Sale and the consummation of
the transactions as contemplated hereunder do not and will not violate or
conflict with any applicable statute, regulation, judgement, order, writ,
decree, injunction or with the Memorandum and Articles of Association of HSF, or
with any indenture, contract, licensing agreement, financing statement, or other
agreement binding thereon, including confidentiality and non-competition
undertakings; All required consents, licenses, permits and approvals in
connection with the execution and delivery of this Deed of Sale or the
performance of the transactions contemplated hereunder have been duly obtained.
Nothing in the performance of this Deed of Sale creates any direct or indirect,
commercial or professional or other conflict of interests whatsoever for the
Company, HSF or Manola.
 



       

--------------------------------------------------------------------------------

 


2 2.    Transfer of Title. Manola HSF hereby sell, transfer and assign and the
Company hereby acquires the ownership in the Machines, free and clear of any
debt, claim or lien, as of the Effective Date. The Company, Manola and HSF
hereby confirm that the Company provided various funds used, inter alia, by HSF
to purchase the Machines and therefore has already paid HSF an amount of
€600,000 (six hundred thousand Euro), which constitutes full and complete
consideration for such Machines.
 
HSF and Manola hereby irrevocably undertake to take any action and execute any
further document or instrument required by the Company to effect the delivery of
the Machines (and any supplementary accessories and documents) as follows: (i)
the second multitasking machine in Marani will be delivered at the
responsibility and cost of HSF to Poggio Rusco and HSF hereby undertakes to
perform such delivery accordingly and promptly at the Company’s request; and
(ii) the Machines will be delivered from Poggio Rusco at the responsibility and
cost of the Company to a destination of its own choosing.
 
3.    Miscellaneous.
 
(a)    Severability. If any term or other provision of this Deed of Sale is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Deed of Sale shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Deed of Sale is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Deed of Sale so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Deed of Sale remain as originally contemplated to
the fullest extent possible.
 
(b)    Further Assurances. HSF and Manola will execute and deliver all such
further documents and instruments and take all such further action as may be
necessary in order to consummate the transactions contemplated hereby.
 
(c)    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Deed of Sale was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.
 
(d)    Entire Agreement. This Deed of Sale (including the preamble thereto and
the documents and the instruments referred to herein, which are incorporated
herein by this reference and made an integral part hereof as if fully set forth
herein) constitute the entire agreement among the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings, both oral and written, between the parties hereto with
respect to the subject matter hereof.
 

 
(e)    Amendment. This Deed of Sale may not be amended except by an instrument
in writing signed by the parties hereto. Any party to this Deed of Sale may (a)
extend the time for the performance of any of the obligations or other acts of
the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered by
the other party pursuant hereto or (c) waive compliance with any of the
agreements or conditions of the other party contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition, of this Deed
of Sale. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights.
 



    2  

--------------------------------------------------------------------------------

 


(f)    Governing Law, Venue and Service of Process. The validity, interpretation
and performance of this Agreement shall be governed by the substantive laws of
the State of Florida, without the application of any principle that leads to the
application of the laws of any other jurisdiction. Any proceeding arising
between the parties in any manner pertaining to this Agreement shall be held in
Miami-Dade County, Broward County or Palm Beach County, Florida, and the parties
hereto hereby consent to personal jurisdiction in the state and federal courts
located within such venues. Each party waives personal service of any and all
process upon it, and irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, to such party at the address
set forth above, such service to become effective five business days after
mailing.
 
(g)    Expenses. Except as otherwise specified in this Deed of Sale, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Deed of
Sale and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
 
(h)    Notices. Any notice required or permitted to be delivered to any party to
this Deed of Sale shall be deemed to have been given three (3) business days
after having been sent by airmail, postage prepaid, or on the date delivered if
hand delivered or the business day after the day sent by overnight courier for
next business day delivery, and addressed to the respective party at the address
set forth above or such other address as shall be specified by written notice.
 
(i)    Headings. The descriptive headings contained in this Deed of Sale are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Deed of Sale.
 
(j)    Assignment. Neither this Deed of Sale nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Deed of Sale shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
 
(k)    No Third-Party Beneficiaries. This Deed of Sale shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Deed of Sale.
 



    3  

--------------------------------------------------------------------------------

 


(l)    Counterparts. This Deed of Sale may be executed in counterparts, each of
which shall be deemed to be an original and all of which, taken together, shall
constitute but one and the same original instrument.
 
(m)    Legal Fees. If legal proceedings are commenced in connection with this
Deed of Sale, the party which does not prevail in such proceedings shall pay the
reasonable attorneys’ fees and other costs and expenses, including investigation
costs, incurred by the prevailing party in such proceedings.
 
(n)    Gender. All words used herein, irrespective of the number and gender
specifically used, shall be deemed and construed to include or mean any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.
 
(o)    Construction. This Deed of Sale and any documents or instruments
delivered pursuant hereto or in connection herewith shall be construed without
regard to the identity of the person who drafted the various provisions of the
same. Each and every provision of this Deed of Sale and such other documents and
instruments shall be construed as though all of the parties participated equally
in the drafting of the same. Consequently, the parties acknowledge and agree
that any rule of construction that a document is to be construed against the
drafting party shall not be applicable either to this Deed of Sale or such other
documents and instruments.
 
IN WITNESS WHEREOF, the Company, HSF and Manola have executed this Deed of Sale
as of the date first above written.
 
DDS TECHNOLOGIES USA, INC.




By:                         
Name:
Title:




HIGH SPEED FRAGMENTATION B.V.




By:                         
Name:
Title:




UMBERTO MANOLA
 
__________________________________________
 




     4  

--------------------------------------------------------------------------------

 


APPENDIX “A”
 
-THE MEMORANDUM
 






    5  

--------------------------------------------------------------------------------

 
